Order reversed upon the law, with ten dollars costs and disbursements, and motion to cancel and discharge mechanic’s lien denied, with ten dollars costs. The Lien Law does not empower the courts to cancel or discharge mechanics’ liens upon a summary application upon any grounds other than those specified in that law and there is no inherent power in the courts to cancel or discharge a mechanic’s hen. (Matter of Cohen, No. 1, 209 App. Div. 413.) Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.